NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3376-16T4

MARK RILEY, Individually and
as Executor of the ESTATE OF
MARY RILEY,

        Plaintiff-Respondent,

v.

TROY HILLS CENTER, 200
REYNOLDS AVENUE OPERATIONS,
LLC,

        Defendant-Appellant,

and

VICTORIA MEWS ASSISTED LIVING,
VICTORIA MEWS ASSISTED LIVING,
LLC and MORRISTOWN MEDICAL CENTER,

     Defendants.
_____________________________________

              Argued February 6, 2018 – Decided July 10, 2018

              Before Judges Fasciale and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Docket No.
              L-0499-16.

              Shane P. Simon argued the cause for appellant
              (Buchanan Ingersoll & Rooney, PC, attorneys;
          David L. Gordon, Philip J. Anderson and Shane
          P. Simon, of counsel and on the brief).

          Deborah R. Gough argued the cause for
          respondent   (The   Gough  Law   Firm,   LLP,
          attorneys; Deborah R. Gough, on the brief).


PER CURIAM

    The parties to the appeal have settled the issues between

them.   In accordance with their consent order of dismissal, the

appeal is dismissed with prejudice and without costs.




                                2                         A-3376-16T4